UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIENNE L. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00071-PJM-1)


Submitted:   June 15, 2010                 Decided:   August 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Lawlor, Gwendolyn Ruth Waters, LAWLOR & ENGLERT, LLC,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Hollis Raphael Weisman, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrienne L. Williams appeals her conviction and seven

month    sentence      for   one      count     of      making   false   statements     in

violation of 18 U.S.C. § 1001 (2006) and one count of driving

under    the    influence      of     alcohol      on    lands   administered    by    the

National Park Service in violation of 36 C.F.R. § 4.23(a).                             For

the reasons that follow, we affirm.

               Williams first claims error in the district court’s

order denying her motion for a continuance shortly before her

trial was to begin.          Several months before trial, the Government

provided Williams with a report prepared by an expert witness on

DNA tests she conducted in preparation for trial.                          Williams did

not retain an expert to analyze that report at that time.                               In

the     days    before     the      trial     began,       the   Government     provided

Williams       with   copies     of    the    expert’s      notes,      worksheets,    and

quality assurance documents.                 In response, Williams requested a

continuance to hire an expert to review the documents.                                 The

district court denied the motion.

               We review the denial of a motion for a continuance for

abuse of discretion.             United States v. Williams, 445 F.3d 724,

739 (4th Cir. 2006).             “[E]ven if such an abuse is found, the

defendant must show that the error specifically prejudiced her

case in order to prevail.”                   Id. (internal quotation marks and

citation       omitted).       Because       the     disclosure    of    the   notes   and

                                              2
worksheets was not required, Williams had the expert’s report in

her possession for months without retaining an expert of her

own,   and     several     of   the    Government’s       distant    witnesses       had

already arrived for trial, we find that the district court did

not abuse its discretion by denying the motion.

             Next, Williams claims that the prosecutor engaged in

misconduct      by    making     certain       comments     during     her     closing

statement      to    the   jury.        First,    Williams      claims       that    the

Government’s counsel improperly vouched for the credibility of

the    arresting     officer’s        testimony   by   saying       “[t]here    is    no

prosecutor who is going to put on the witness stand an officer

who    tried    to    rape      someone     and   vouch      for     the     officer’s

credibility.”        Williams claims that in the context of her trial

for making false claims, this statement impermissibly placed the

imprimatur of the Government on the witness’s testimony.

             Next, Williams alleges misconduct in the prosecutor’s

statement that “[i]f Williams’s story [of sexual assault] had

been believed, Officer Ritacco would have been investigated in

more detail and prosecuted within the department by internal

affairs.”      She argues that the prosecutor used this information

to bolster the veracity of Ritacco’s testimony.                       Williams also

argues that the prosecutor’s request that the jury “imagine an

accusation of rape against your husband or your boyfriend or

your father, how that would make you feel.                         Just imagine an

                                           3
accusation      of    rape     against      you”      impermissibly         inflamed      their

emotions and denied her the right to an impartial jury.

               Because    Williams        did        not   object     to    any     of    these

statements at trial, we review for plain error.                                   See United

States v. Sanchez, 118 F.3d 192, 197 (4th Cir. 1997); United

States v. Adam, 70 F.3d 776, 780 (4th Cir. 1995).                                  Under the

plain error test, United States v. Olano, 507 U.S. 725, 732-37

(1993), a defendant must show that (1) error occurred; (2) the

error    was    plain;    and       (3)   the     error     affected       his    substantial

rights.     Id. at 732.            Even when these conditions are satisfied,

this court may exercise its discretion to notice the error only

if the error “seriously affect[s] the fairness, integrity or

public    reputation          of    judicial         proceedings.”          Id.     (internal

quotation marks omitted).

               We    review    a    claim       of    prosecutorial         misconduct     “to

determine       whether       the    conduct         so    infected    the        trial   with

unfairness as to make the resulting conviction a denial of due

process.”           United     States       v.       Scheetz,   293        F.3d    175,     185

(4th Cir. 2002) (internal quotation marks omitted).                                “The test

for   reversible         prosecutorial           misconduct     has     two       components;

first, the defendant must show that the prosecutor’s remarks or

conduct were improper and, second, the defendant must show that

such remarks or conduct prejudicially affected his substantial

rights so as to deprive him of a fair trial.”                         Id.

                                                 4
            In evaluating the allegedly improper remarks, we find

that the prosecutor likely engaged in impermissible vouching,

bolstering, and making so-called “golden rule” comments to the

jury by improperly trying to place them in the crime victim’s

shoes.     While we find these comments inappropriate, we cannot

say that Williams was so prejudiced by the comments as to affect

her substantial rights or deny her a fair trial.                         Indeed, the

Government       adduced       overwhelming       evidence        that      Williams

fabricated her claim that Ritacco attempted to sexually assault

her.     Based on our review of the entire record, we decline to

disturb Williams’s convictions on this ground.

            We    therefore     affirm    the    judgment     of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented    in    the     materials

before    the    court   and   argument      would   not    aid    the    decisional

process.

                                                                            AFFIRMED




                                         5